DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant’s filing dated March 1, 2021.  Original claims 1-14 and new claims 16-20 are currently pending and have been considered, as provided in more detail below.  The Applicant has confirmed claim 15 is withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reese (US 2014/0319879 A1).
transverse strut 12” and describes the transverse placement of the crossbar 12 so that it may extend transversely across the vehicle body) across the vehicle body when attached to the vehicle body, wherein the crossbar is made from fiber-reinforced polymeric material (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material) having a plurality of different material compositions (para. [0032] describes a variety of different material compositions) along the lengthwise direction, each of the plurality of different material compositions being a fiber- reinforced polymeric material composition having non-randomly oriented fiber reinforcements (para. [0032] discloses “a regularly alternating fiber arrangement 28”, i.e. non-randomly oriented fiber reinforcements).  
As to claim 2, Reese discloses wherein the plurality of different material compositions includes a first material composition (Fig. 2, 24 references reinforcing fibers) and a second material composition (Fig. 2, 26 references matrix fibers) that meet at a transition region (para. [0032] describes “the fibers 24, 26 are arranged axially parallel and without twists or knots, which significantly increases the resilience of the material”, i.e. the axial arrangement position of the fibers is equivalent to the transition region) of the crossbar (para. [0032] discloses the above hybrid roving that include the fibers 24, 26 “are applied for the production of such a branched fiber composite hollow”), the first material composition being uniform along a first portion of the crossbar between a first mounting flange (Fig. 1, first instance of 20) and the transition region and the second material composition being uniform along a second 
Regarding claim 3, Reese discloses wherein the first mounting flange (Fig. 1, first instance of 20) includes the first material composition and the second mounting flange (Fig. 1, second instance of 20) includes the second material composition (para. [0031] describes 20 connected to 10 as “overmolded plastic parts” and para. [0032] describes hybrid rovings applied for the production of the branched fiber composite hollow profile which would include all overmolded plastic parts.  Given the fact that hybrid roving materials consist of at least two different homogeneously mixed roving materials, the mounting flanges could include different material compositions). 
As to claim 4, Reese discloses wherein each portion of the crossbar includes lengthwise continuous fiber reinforcements each having an end at the transition region (Fig. 1 and para [0031] – [0032]).  
Regarding claim 5, Reese discloses wherein one of the plurality of different material compositions includes carbon fiber reinforcements (para. [0033] disclose that the “reinforcing fibers 24 can be formed as carbon fibers”) and another of the plurality different material compositions is substantially free from carbon fiber reinforcements (para. [0033] discloses "aramid fibers" which are not conductive, unlike carbon fibers which are definitely conductive, i.e. the aramid fibers fulfill the requirement of being free from carbon fiber reinforcements).
As to claim 6, Reese discloses wherein each one of the plurality of different material compositions includes a polymer portion (para. [0032] describes “carbon fibers, which are bundled together with matrix fibers 26 made from a thermoplastic material such as PPA”, i.e. a polymer portion) and a fiber portion, the polymer portion being the same among the plurality of different material compositions, and the fiber portion being different among the plurality of different material compositions (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material that have both long and short fibers producing different material compositions and para. [0032] discloses plurality of different material compositions).  
Regarding claim 7, Reese discloses wherein the crossbar is tubular (para. [0031] discloses a “transverse strut 12, which is formed as a hollow profile” which means it will also have a tubular formation) and extends between first and second mounting flanges along a central axis such that the fiber- reinforced polymeric material is radially spaced from the central axis between the mounting flanges (Fig. 2 illustrates the radially spaced material).  
As to claim 8, Reese discloses wherein the crossbar is formed from two contoured sections with concave sides of the contoured sections facing each other, the contoured sections being attached together along a pair of joints extending along the lengthwise direction (col. [0008] discloses “the production of particularly complexly-shaped hollow profiles, which, as well as the actual force-absorbing and force-conducting carrier structure, comprises additional functional elements that are formed as a single part and are firmly-bonded”, i.e. the complexly-shaped hollow profiles may be formed form contoured sections with concave sides facing each other to produce the hollow body and since elements of the crossbar are firmly-bonded, multiple joints may exist to form the connection).  
Regarding claim 9, Reese discloses further comprising an overmolding (para. [0011] describes “To overmold the fibrous hollow structure, a short-fiber-reinforced plastic, particularly preferably a thermoplastic, is preferably used”, i.e. the hollow structural beam 10/12 has an overmolding) extending along inside and outside surfaces of the crossbar, the overmolding including stiffening ribs (Fig. 11, 64) and attachment features (para. [0031]) located and configured to affix the crossmember to the vehicle body.  

Regarding claim 11, Reese discloses wherein the overmolding includes a center leg (Fig. 1, 14) extending away from the crossbar to an end including one of the attachment features.  
As to claim 12, Reese discloses wherein the crossbar is tubular (para. [0031] discloses a “transverse strut 12, which is formed as a hollow profile” which means it will also have a tubular formation) and at least some of the stiffening ribs are located inside the tubular crossbar (para. [0039]).  
Regarding claim 13, Reese discloses further comprising a joint formed from overmolding material and joining one contoured section of the crossbar to another contoured section of the crossbar (col. [0008] discloses “the production of particularly complexly-shaped hollow profiles, which, as well as the actual force-absorbing and force-conducting carrier structure, comprises additional functional elements that are formed as a single part and are firmly-bonded”, i.e. the complexly-shaped hollow profiles may be formed form contoured sections with concave sides facing each other to produce the hollow body and since elements of the crossbar are firmly-bonded, multiple joints may exist to form the connection).  
As to claim 14, Reese discloses wherein the overmolding (para. [0038]) at least partly covers a transition region of the crossbar where two of the plurality of different material compositions meet (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material that have both long and short fibers producing different material compositions and para. [0032] discloses plurality of different material compositions).
Regarding new claim 16, Reese discloses a structural beam (Fig. 1, 10 denotes the whole of the element and 12 denotes the strut which is a cross member with a hollow profile and extending in the To overmold the fibrous hollow structure, a short-fiber-reinforced plastic, particularly preferably a thermoplastic, is preferably used”, i.e. the hollow structural beam 10/12 has an overmolding) on the structural beam (10/12), wherein a portion of the structural beam away from the mounting flanges is made from fiber-reinforced polymeric material (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material) having a plurality of different material compositions (para. [0032] describes a variety of different material compositions) along the lengthwise direction, and wherein the overmolding is made from an injection moldable material (para. [0014] discloses “The overmolding can thus, according to known methods, be carried out in common injection molding tools”, i.e. injection moldable material is used).
As to claim 17, Reese discloses a vehicle crossmember (Fig. 1, 10) configured for attachment to transversely (para. [0031]) opposite sides of a vehicle body, the crossmember comprising: a crossbar (Fig. 1, 12) extending in a lengthwise direction such that the crossbar extends transversely across the vehicle body when attached to the vehicle body (para. [0031] discloses a “transverse strut 12” and describes the transverse placement of the crossbar 12 so that it may extend transversely across the vehicle body), wherein the crossbar is made from fiber-reinforced polymeric material (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material) comprising non-randomly oriented fibers (para. [0032] discloses “a regularly alternating fiber arrangement 28”, i.e. non-randomly oriented fibers), and -4-U.S.S.N. 16/416,823March 1, 2021 wherein the crossbar (12) is formed from two contoured sections with concave sides of the contoured sections facing each other, the contoured sections being attached together along a pair of joints  (col. [0008] discloses “the production of particularly complexly-shaped hollow profiles, which, as well as the actual force-absorbing and force-conducting carrier structure, comprises additional functional elements that are formed as a single part and are firmly-bonded”, i.e. the complexly-shaped hollow profiles may be formed form contoured sections with concave sides facing each other to produce the hollow body and since elements of the crossbar are firmly-bonded, multiple joints may exist to form the connection) extending along the lengthwise direction (12 denotes the strut which is a cross member with a hollow profile and extending in the direction of the length of element 10, i.e. extending in a lengthwise direction).  
Regarding claim 18, Reese discloses wherein the fiber-reinforced polymeric material has a plurality of different material compositions (para. [0011] discloses “a homogeneous hollow profile body, which is reinforced by both long and short fibers” and para. [0031] discloses the “strut 12 and the tunnel brace 14 are produced as single-part, branched hollow bodies from a fiber-reinforced plastic”, i.e. a portion of the structural beam 10/12 is made from fiber-reinforced polymeric material that have both long and short fibers producing different material compositions and para. [0032] discloses plurality of different material compositions) along the lengthwise direction.  
As to claim 19, Reese discloses wherein the crossbar (12) is tubular and surrounds a central axis to define a hollow portion (para. [0031] discloses a “transverse strut 12, which is formed as a hollow profile” which means it will also have a tubular formation) of the crossbar between the concave sides of the contoured sections (Fig. 2).  
Regarding claim 20, Reese discloses further comprising an overmolding (para. [0011] describes “To overmold the fibrous hollow structure, a short-fiber-reinforced plastic, particularly preferably a thermoplastic, is preferably used”, i.e. the hollow structural beam 10/12 has an overmolding) including stiffening ribs (Fig. 11, 64) located inside the tubular crossbar (para. [0039]).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/June 12, 2021/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612